DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant's after-final amendment and argument filed 2/26/2020, in response to the final rejection, are acknowledged and have been fully considered. 
Applicant has amended claims 1, 4, and 12 to correct the “consisting of” phrasing consistency. Accordingly the ground of rejection over claims 4 and 12 (rejected under 35 USC 112(b)) is hereby withdrawn 
Applicant’s arguments regarding the rejection of the method claims (5-8, 13-20) under 35 USC 112(a) regarding treating/preventing/inhibiting bacterial infection as claimed and the claims as amended have been fully considered. The arguments are found to be persuasive and the ground of rejection is hereby withdrawn. 
Any other previous rejection or objection not mentioned herein is withdrawn.
	
	
EXAMINER’S COMMENT
Claims 1-20 are pending and have been examined on the merits. The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below.

Conclusion
Claims 1-20 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655